Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 3/22/2022 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from canceled claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of examination, claim 12 will be interpreted as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,353,704 (Belcher et al.) in view of US PG Pub No. 2006/0037824 (Park et al. hereinafter).
In re claim 1, with reference to Figs. 4 and 6-8, Belcher et al. discloses: A transport container comprising: a base (11), side walls (12, 13) which extend from the base up to an upper side of the container and border a container interior, a divider (18/21) which is accommodated in the container interior in a removable manner and has interconnected partition walls which are made of a flexible material (plastic, see column 1, lines 43-49), and which extend at least some way between the base and the upper side of the container and delimit compartments (19) which are open toward the upper side of the container, and fastening elements (29) which are fastened on the partition walls and are configured for releasable fastening on the side walls, wherein the fastening elements each have an engagement portion (30), and wherein the side walls have open-periphery accommodating channels (17), in which in each case one of the engagement portions is accommodated and which are open toward the upper side of the container (see Fig. 6), and wherein the open-periphery accommodating channels are open via openings toward the container interior (see Fig. 6), and wherein the engagement portions have a cross section which is greater than the width of the openings of the open-periphery accommodating channels toward the container interior (see Fig. 6, 30 is wider than the narrow channel leading to the channel 17), and wherein the channels are configured to be deformed elastically in order for their cross section to be expanded so as receive the engagement portions.
Belcher et al. fails to disclose wherein the interconnected partition walls are made of a flexible web material.
However, Park et al. discloses a container with a divider, wherein the divider (34) is made of flexible web material (paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a web material for that of the divider, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0018, applicant has not disclosed any criticality for the claimed limitations.  Further note that Park et al. discloses that the fabric material is foldable to customize the amount of compartments by engaging certain elements with the wall(s) (paragraph 0048).
Belcher et al. in view of Park et al. disclose the claimed invention except that the channels deform to receive the engagement portions, instead of the claimed engagement portions deforming to be received in the channels.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the functionality of the parts of Belcher et al. in view of Park such that the engagement portions deformed instead of the channels, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, paragraph 0016, applicant has not disclosed any criticality for the claimed limitations.
In re claim 2, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein the accommodating channels extend from a mouth opening in the upper side of the container in the direction of the base (at 17, see Fig. 4).
In re claim 3, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein each of the side walls has a plurality of the open-periphery accommodating channels (see Fig. 4).
In re claim 4, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein the open-periphery accommodating channels are located in the side walls (See Fig. 6).
In re claim 5, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein the fastening elements are sewn on the partition walls (sewing is the customary fastening process for web materials, which Belcher et al. is modified to use as taught by Park et al. in re claim 1 above).
In re claim 6, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein on the upper side of the container, an at least partially encircling stacking periphery projects upward from the side walls and is complementary to a contour (i.e. the rectangular shape of the container in cross-section)on an underside of the base, said underside being directed away from the container interior, and wherein the open-periphery accommodating channels open out into the upper side of the container on a side of the stacking periphery which is directed toward the container interior (see Fig. 8 below).

[AltContent: textbox (Stacking Periphery)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    458
    434
    media_image1.png
    Greyscale

In re claim 7, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein at a distance from the upper side of the container, the stacking periphery projects into the upper side of the container beyond the mouth openings of the open-periphery accommodating channels (upper rim of 14 extends higher than 17, see Fig. 8 above).
In re claim 9, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein the open-periphery accommodating channels are open toward the container interior (see Fig. 6 above).
In re claim 10, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein the engagement portions have a cross section which is greater than the width of the openings of the open-periphery accommodating channels toward the container interior (see Fig. 6, 30 is wider than the narrow channel leading to the channel 17).
In re claim 11, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein the engagement portions are configured to be deformed elastically in order for their cross section to be reduced (i.e. plastic has an inherent degree of elasticity which would facilitate engagement of 30 with 17).
In re claim 15, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein the partition walls comprise a textile synthetic fiber material, textile natural fiber material, PVC, plastic sheet material or tarpaulin material (i.e. the fabric web of Park et al. is by default either synthetic or natural).
In re claim 16, with reference to the Figs. above, Belcher et al. in view of Park et al. discloses the claimed invention including wherein the partition walls are sewn to one another to form the divider (as in re claim 5 above, see paragraph 0048 of Park et al.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belcher et al. in view of Park et al. as applied to claim 6 above, and further in view of Us Patent No. 3,283,943 (Cargnelutti hereinafter).
In re claim 8, with reference to Figs. 4 and 6-8, Belcher et al. in view of Park et al. discloses the claimed invention including wherein teeth (16) project from the stacking periphery in the direction of the container interior, said teeth being spaced apart from one another and being arranged between the mouth openings of the open-periphery accommodating channels in the upper side of the container (see Fig. 4).
Belcher et al. in view of Parker et al. fail to disclose the underside of the base has apertures which are complementary to the teeth.
However, with reference to Fig. 10 and 11, Cargnelutti discloses a container which includes a stacking periphery (221, 22, 211), which includes teeth (211) spaced from one another, and a base has apertures (25) complementary to the teeth.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Belcher et al. in view of Park et al. to have included apertures in the base to accommodate teeth which project from the stacking periphery for the purposes of preventing shifting of stacked containers (column 2, lines 24-32).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belcher et al. in view of Park et al. as applied to claim 11 above, and further in view of US Patent No. 4,093,101 (Braun hereinafter).
In re claim 12, with reference to the Figs. noted above, Belcher et al. in view of Park et al. discloses the claimed invention except wherein: the engagement portions have an arrow-shaped cross section, and wherein free edges of the engagement portions butt against inner surfaces of the open-periphery accommodating channels which surfaces extend from the openings of the open-periphery accommodating channels toward the container interior.
However, with reference to Figs. 3, 3a and 3b, Braun discloses a transport container wherein a divider (28a) includes engagement portions (72) shaped as arrows (at 76a and 78a), wherein free edges (77) butt against inner surfaces of channels (16a/16b) extended towards the interior of the container.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the shaped the engagement portions of Belcher et al. in view of Park et al. as arrows as taught by Braun for the purposes of creating a biased engagement which pulls the divider toward the wall/channel to provide increased retention of the divider wall (column 8, lines 18-42) such as during jostling in transport.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belcher et al. in view of Park et al. as applied to claim 17 above, and further in view of US PG Pub No. 2003/0173361 (Lee hereinafter).
In re claims 17 and 18, with reference to the Figs. noted above, Belcher et al. in view of Park et al. discloses the claimed invention except wherein: the base and the side walls form a container part which is formed in one piece from a particle foam, and wherein the particle foam comprises expanded polypropylene (EPP) or expanded polyurethane (EPU).
However, Lee discloses a container wherein a base and sidewalls of the container (20) are formed with expanded polyurethane (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the container of Belcher et al. in view of Park et al. of a commonly used transport container material such as expanded polyurethane as taught by Lee for the purposes of imparting a degree of thermal insulation to the container of Belcher et al. to retain contents such as beverages in a cooled state.

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 of the Remarks that Belcher et al. in view of Park et al. disclose wherein the channels are deformable and not the engagement portions of the partition as claimed.  However, as in re claim 1 above, it would have been obvious to one of ordinary skill in the art at the time of the invention to have reversed the functionality of the parts of Belcher et al. in view of Park such that the engagement portions deformed instead of the channels, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, paragraph 0016, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733